DETAILED CORRESPONDENCE
This Office action is in response to the remarks filed 08/05/2022, with claims 1-8,11-18 and 22 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/27/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection for claims 1-8 and 11-18 is withdrawn in light of the current amendments to independent claims 1 and 11.

Claim Interpretation
The claim interpretation of the terms “first vehicle” and “second vehicle” are being interpreted in light of paragraph 19 of the instant specification which recites in-part “In this document, when terms such as “first” and “second” are used to modify a noun, such use is simply intended to distinguish one item from another, and is not intended to require a sequential order unless specifically stated.”
Response to Arguments
Applicant's arguments filed 8/05/2022 have been fully considered but they are not persuasive. 
On page of 8 of the remarks, recites in part that “Independent claim 1 has been amended to now recite the object comprises a second vehicle with an associated individual and the plausibility check comprises validating that it is plausible the associated individual could drive the second vehicle such that the second vehicle travels along a course leading to a collision, wherein the validating is based on historical data relating to previous operation of the second vehicle by the associated individual. As discussed in the Examiner Interview, Ferguson does not teach such a plausibility check. Thus, proposed amended independent claim 1 is distinguishable from Ferguson. Therefore, independent claim 1 is not anticipated by Ferguson.” The Examiner disagrees.
In response, Applicant’s arguments with respect to independent claims 1 and 11 are direct to the newly amend language of the “wherein the object comprises a second vehicle with an associated individual and the plausibility check comprises validating that it is plausible the associated individual a human operator could drive is likely to cause the second vehicle object such that the second vehicle travels move along a course leading to a collision”; however, these amendments have necessitated new grounds rejection. Furthermore, the amendments to dependent claims 5-8 and 15-18 also has necessitated new grounds of rejections. Additionally, the rejections for dependent claims 2-4 and 12-14 are being maintained. Secondly, Ferguson in at least col. 18, ln. 66-col. 19, ln. 45 describes a  “likelihood value” which is being interpreted as plausibility check since this likelihood value is being used for determining how to maneuver the first vehicle based on the second vehicle trajectory. See the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 11-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al., US 9,669,827, hereinafter “Ferguson” in view of Max et al., US 2020/0201334, hereinafter “Max”.

With respect to claim 1. Ferguson teaches a method for operating a first vehicle, comprising: 
generating, by a computing device, a vehicle trajectory for a first vehicle while the first vehicle is in motion (col. 1, lns. 27-37, col. 2, lns. 25-51, col. 8, lns. 1-42 and FIG. 9); 
detecting an object within a given distance from the first vehicle (see at least col. 1, 40-47, col. 2, lns. 52-62, col. 4, lns. 45-52, col. 19, lns. 17-26, FIG. 9); 
generating, by the computing device, at least one possible object trajectory for the object which was detected (see at least col. 1: 47-61 and col. 13, lns. 27-48, FIG. 7A-7C); 
performing, by the computing device, a collision check to determine whether a collision between the first vehicle and the object can be avoided based on the vehicle trajectory and the at least one possible object trajectory (see at least col. 18, lns. 1-21 and Abstract which describes this limitation); 
performing, by the computing device, a plausibility check to determine whether the collision is plausible based on content of a map, when a determination is made in the collision check that a collision between the first vehicle and the object cannot be avoided (see at least col. 5, lns. 40-61, col. 15, ln. 55-col.16, ln. 17); and 
performing operations, by the computing device, to selectively modify operations of the first vehicle based on results of the plausibility check (see at least col. 18, ln. 66-col. 19, ln. 45, FIG. 9. Here likelihood value is being interpreted as plausibility check.);
wherein the object comprises a second vehicle with an associated individual and the plausibility check comprises validating that it is plausible the associated individual a human operator could drive is likely to cause the second vehicle object such that the second vehicle travels move along a course leading to a collision (see at least col. 4, lns. 14-24 the object in the vehicle’s (e.g. first vehicle) environment is another vehicle (e.g. a second vehicle). In at least col. 5, lns 62-67 the vehicle is associated to drivers (e.g. a second driver)). 
However, Ferguson is silent on likely driving maneuver of the second road user that could cause a collision. Yet, the analogous art of Max teaches plausibility check comprises validating that it is plausible the associated individual a human operator could drive is likely to cause the second vehicle object such that the second vehicle travels move along a course leading to a collision (see at least para. 32 which teaches “two vehicles on different driving paths approach one another such that a collision would occur if the movement data were to progress in the same manner it is normally not necessary to warn the driver of the vehicle or to intervene in the course of movement if the check produces the result that the second road user will likely follow the traffic rule for the traffic situation. However, if by comparison with the historic data it is determined that there is a deviation between the current driving maneuver of the second road user and driving maneuvers obtained for the historic data, the check may produce the result that the second road user will likely not follow the traffic rule. In this case, a control signal that assists the driver of the vehicle in this traffic situation can be generated. Said control signal may also intervene directly in the movement of the vehicle.” Also, related are para. 31, 33-34, 39-41, FIG. 1); and 
wherein the validating is achieved based on historical data relating to previous operation of the second vehicle by the associated individual (see at least par. 31 which describes using historic data of a second road user is compared to predict the likely driving maneuver of  a second road user. Thus, this describes a validating process).
Thus it would have been obvious for one of ordinary skill in the art before the effective filing date to combine the teachings of Max with the invention of Ferguson because such combination would prevent a collision with another vehicle (para. 9, Max).

With respect to claim 2. Ferguson in view of Max discloses the method according to claim 1 as rejected above, and further teaches wherein the plausibility check comprises determining at least one plausible path of travel for the object based on a location of the object, a direction of travel of the object, and the content of the map (Ferguson: see at least col. 2, lns. 1-25, col. 10, lns. 4-67, FIG. 9).

With respect to claim 3. Ferguson discloses the method according to claim 2 as rejected above, and further teaches wherein the map comprises lane information and direction of travel information for a plurality of lanes (see at least col. 4, lns. 25-35, col. 6, lns. 48-62, FIG. 3, FIG. 9).

With respect to claim 4. Ferguson discloses the method according to claim 2 as rejected above, and further teaches and further teaches wherein the plausibility check further comprises determining whether at least one plausible path of travel intersects the vehicle trajectory (col. 18, lns. 1-21, FIG. 9).

With respect to claim 5. Ferguson in view of Max discloses the method according to claim 1, wherein operations of the first vehicle are modified by selectively changing the vehicle when a determination is made in the plausibility check that the collision is plausible (Ferguson: The following citation taken together read on this limitation col. 15, ln. 55-col. 16, ln. 2, col. 18, ln. 51-col. 19, ln. 45, FIGS. 7A-7C, 9).  

With respect to claim 6. Ferguson in view of Max discloses the method according to claim 1, further comprising performing operations, by the computing device, to selectively cause the first vehicle to follow the vehicle trajectory when a determination is made in the plausibility check that the collision is implausible (Ferguson: see at least col. 5, lns. 45-61,  FIG. 9).  

With respect to claim 7. Ferguson teaches the method according to claim 5, wherein the vehicle trajectory is changed to cause the first vehicle to at least one of brake, steer, and accelerate (Ferguson: see at least col. 9, lns. 1-20, and col. 10, lns. 6-31, FIG. 9).   
With respect to claim 8. Ferguson in view of Max discloses the method according to claim 1. However, Ferguson is silent on likely driving maneuver of the second road user that could cause a collision. Yet, the analogous art of Max teaches further comprising performing operations, by the computing device, to selectively cause the first vehicle to perform a particular maneuver when a determination is made in the plausibility check that the collision is implausible, the particular maneuver changing a behavior of the first vehicle by an amount less than that associated with another maneuver performed by the first vehicle when the collision is plausible (Max teaches this limitation as such “However, if by comparison with the historic data it is determined that there is a deviation between the current driving maneuver of the second road user and driving maneuvers obtained for the historic data, the check may produce the result that the second road user will likely not follow the traffic rule. In this case, a control signal that assists the driver of the vehicle in this traffic situation can be generated. Said control signal may also intervene directly in the movement of the vehicle. For example, an emergency braking procedure may be implemented in some embodiments.” Here the disclosed driver of the vehicle is being interpreted as driver of the first vehicle.).
Thus it would have been obvious for one of ordinary skill in the art before the effective filing date to combine the teachings of Max with the invention of Ferguson because such combination would prevent a collision with another vehicle (para. 9, Max)

With respect to claim 11. Ferguson teaches a system (FIGS. 1, 2 and 4), comprising: 
a processor (see at least col. 3, lns. 25-30 and col. 6, lns. 3-16); 
a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for operating a vehicle , wherein the programming instructions comprise instructions to (see at least col. 3, lns. 25-30 and col. 6, lns. 16-49). 
Additionally, claims 11-18 are the system claims that performs the method of claims 1-8 respectively; therefore, claim 11-18 are rejected under the same rationale as claim 1-8 above. 

With respect to claim 22.  Ferguson a non-transitory computer-readable medium that stores instructions that are configured to, when executed by at least one computing device, cause the at least one computing device to perform operations comprising (col. 3, lns. 25-30 and col. 6, lns. 17-50): 
generating a vehicle trajectory for a vehicle while a first vehicle is in motion;
detecting an object within a given distance from the first vehicle; 
generating at least one possible object trajectory for the object which was detected (col. 1, lns. 27-37, col. 2, lns. 25-51, col. 8, lns. 1-42 and FIG. 9); 
performing a collision check to determine whether a collision between the vehicle and the object can be avoided based on the vehicle trajectory and the at least one possible object trajectory; 
performing a plausibility check to determine whether the collision is plausible based on content of a map, when a determination is made in the collision check that a collision between the vehicle and the object cannot be avoided (see at least col. 18, lns. 1-21 and Abstract which describes this limitation); and 
performing operations to selectively modify operations of the first vehicle based on results of the plausibility check (see at least col. 18, ln. 66-col. 19, ln. 45, FIG. 9. Here likelihood value is being interpreted as plausibility check.); 
wherein the object comprises a second vehicle with an associated individual and the plausibility check comprises validating that it is plausible the associated individual could drive the second vehicle such that the second vehicle travels along a course leading to a collision (see at least col. 4, lns. 14-24 the object in the vehicle’s (e.g. first vehicle) environment is another vehicle (e.g. a second vehicle). In at least col. 5, lns 62-67 the vehicle is associated to drivers (e.g. a second driver)).
However, Ferguson is silent on likely driving maneuver of the second road user that could cause a collision. Yet, the analogous art of Max teaches plausibility check comprises validating that it is plausible the associated individual a human operator could drive is likely to cause the second vehicle object such that the second vehicle travels move along a course leading to a collision (see at least para. 32 which teaches “two vehicles on different driving paths approach one another such that a collision would occur if the movement data were to progress in the same manner it is normally not necessary to warn the driver of the vehicle or to intervene in the course of movement if the check produces the result that the second road user will likely follow the traffic rule for the traffic situation. However, if by comparison with the historic data it is determined that there is a deviation between the current driving maneuver of the second road user and driving maneuvers obtained for the historic data, the check may produce the result that the second road user will likely not follow the traffic rule. In this case, a control signal that assists the driver of the vehicle in this traffic situation can be generated. Said control signal may also intervene directly in the movement of the vehicle.” Also, related are para. 31, 33-34, 39-41, FIG. 1); and 
wherein the validating is achieved based on historical data relating to previous operation of the second vehicle by the associated individual (see at least par. 31 which describes using historic data of a second road user is compared to predict the likely driving maneuver of  a second road user. Thus, this describes a validating process).
Thus it would have been obvious for one of ordinary skill in the art before the effective filing date to combine the teachings of Max with the invention of Ferguson because such combination would prevent a collision with another vehicle (para. 9, Max).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/           Examiner, Art Unit 3661                                                                                                                                                                                             
/SZE-HON KONG/Primary Examiner, Art Unit 3661